DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Meissner et al. (2019/0317187).
Regarding claims 1, 7, 9, 15, 16, and 20,  Meissner discloses a detector device (Fig. 3) and associated method, comprising: a plurality of receiver components (antennas 6; [0026]) that are configured to receive respective signals including interference; and a processor (40) configured to identify principal components of a correlation of the respective signals, and remove the identified principal components from the respective signals to provide an output corresponding to the respective signals without the interference ([0070]).

Regarding claims 2-4, 10-12, and 17-18, Meissner discloses that the processor is configured to identify the principal components by performing a singular value decomposition of a covariance matrix of samples of the respective signals ([0056]).
Regarding claims 5, 13, and additionally regarding claim 18, Meissner discloses that the processor is configured to remove the identified principal components by determining an orthogonal projection matrix from the singular value decomposition of the covariance matrix; and applying the orthogonal projection matrix to a matrix of the respective signals ([0066]-[0067], [0071]).
Regarding claims 6, 14, and 19, the SVD disclosed by Meissner is considered to include a “diagonalization” of the covariance matrix as SVD is understood to those of ordinary skill in the art.  It is noted that “diagonalization” is used in its most broad sense in the claims and specification and is not described in any detail.     
Regarding claim 8, Meissner discloses that the received signals comprise reflected RADAR signals and the interference comprises a transmission from at least one other detector device ([0003]-[0004]).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 9-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim(s) 9 recite(s) “identifying principal components of a correlation of the received signals” and “removing the identified principal components from the received signals to provide an output corresponding to the signals without the interference” which is an abstract idea in the form of a mathematical concept.  Claim 10 recites “determining the correlation by determining a covariance matrix of samples of the respective signals” which is likewise a mathematical concept. Claims 11-14 further detail the concepts and do not introduce any additional elements.  Claim 15 indicates that the receiver components recited in the preamble of claim 9 respectively comprise an antenna. 
The judicial exception is not integrated into a practical application because the only “additional element” is the reference in claim 9 that the signals processed by the method were received by a plurality of “receiver components”, or specifically antennas per claim 15. This element does not perform any of the steps of the claimed method and further, reception of signals by antennas even if a required step of the claimed method merely represents insignificant extra-solution activity and also does no more than generally link the use of a judicial exception to a particular technological environment, e.g. electromagnetic signals receivable by an antenna. Further, to the extent that the provided “output corresponding to the signals without the interference” may be considered an element in addition to the mathematical concept, this likewise represents insignificant extra-solution activity.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Barrick et al. (5,990,834) relates to diagonalization of the covariance matrix applied to a radar environment.  DE 102018108648 A1 is the priority document of Meissner applied above, including English translation. Rizzoni (5,687,082) relates to voltage waveform data processing and recognizes that singular value decomposition is “one well known method of diagonalization”. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew M Barker whose telephone number is (571)272-3103.  The examiner can normally be reached on M, W, Th, 8:00 AM-6:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-273-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW M BARKER/           Primary Examiner, Art Unit 3646